Citation Nr: 1143950	
Decision Date: 11/07/11    Archive Date: 12/06/11

DOCKET NO.  06-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bowel disorder, to include as due to herbicide exposure and as secondary to service-connected Parkinson's disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for Parkinson's disease and to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU); however, during the pendency of the appeal, the RO granted those issues in a June 2011 rating decision.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a bowel disorder.  He has contended that the disorder is either secondary to his service-connected Parkinson's disease or due to his herbicide exposure in service.  

Private medical records dated from June 2000 to September 2004 document the Veteran has having bowel problems, including constipation, and a private treatment record dated in May 2009 indicates that he had a severe episode of constipation that required hospitalization for disimpaction.  The Veteran was provided VA examinations in October 2010 and April 2011 in connection with another claim during which the examiners noted that the Veteran had a history of impairment of bowel function.  Although the October 2010 VA examiner stated that there was no evidence of bowel impairment during the physical examination, the April 2011 VA examiner commented that the Veteran had occasional constipation secondary to Parkinson's disease, as it had its onset five to eight years earlier with good results on mirilax.  Nevertheless, it is unclear as to whether the Veteran has a current diagnosis of an actual bowel disorder, such as irritable bowel syndrome.  

Moreover, the Veteran's service personnel records do show that he served in the Republic of Vietnam during the Vietnam era, and therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  Although a bowel disorder is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

For these reasons, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any bowel disorder that may be present. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.   In this case, it does not appear that the Veteran has been adequately notified in connection with his claim for service connection for a bowel disorder.  In this regard, the record contains letters dated in April 2004, May 2005, and March 2009 that were sent to him in connection with the claim.  The letters indicated what the evidence must show to establish service connection on a direct basis, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  However, those letters did not notify the Veteran of what evidence was necessary to substantiate a claim for service connection on a secondary basis.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, upon remand, the Veteran should be provided proper notice.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED to for the following actions: 

1. The RO should send the Veteran a notice letter in connection with his claim for service connection for a bowel disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bowel disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran has been documented as having a history of bowel problems, including constipation.  He has contended that he has a bowel disorder that is either secondary to his service-connected Parkinson's disease or due to his herbicide exposure in service.  An April 2011 VA examiner commented that the Veteran had occasional constipation secondary to Parkinson's disease.  He is also presumed to have been exposed to herbicide agents during his military service.

The examiner should identify all current bowel disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder was caused by or permanently aggravated by the Veteran's service-connected Parkinson's disease.  If not, the examiner should then state whether it is at least as likely as not that the disorder is related to the Veteran's herbicide exposure in service or is otherwise related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


